DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the amendment to the abstract shares the same page as an amendment to the specification (on page 2 of the amendment dated April 12, 2022), and thus the abstract was not provided on a separate sheet.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US 5,579,825) in view of KR 10-0662034 B1, of which a copy of the Korean document with an English abstract was provided with the Information Disclosure Statement dated April 23, 2021.
Regarding independent claim 1, Shibata et al. disclose a die casting apparatus (column 6, lines 19-62; column 8, lines 27-65; column 11, lines 5-14 and 37-67; column 12, line 65 through column 13, line 67; and Figures 1, 21, 32, 39, and 40), in which the die casting apparatus comprises the following structural features (also refer to annotated Figure 32 of Shibata et al. below):
a movable electromagnetic stirring control module (see annotated Figure 32 of Shibata et al. below);
a movable upper die (4) equipped with a casting space (6);
a lower fixed die (5) arranged to correspond to the movable upper die (4) to accommodate molten metal and including a sleeve (20) allowing the molten metal to be injected thereinto, wherein the movable upper die (4) and the lower fixed die (5) are brought into contact with each other to form the molten metal into a cast product (see Figure 21); and
an electromagnetic stirring device accommodation portion formed up to a periphery of the sleeve (20) through the lower fixed die (5) in a penetrating manner so as to electromagnetically stir the molten metal injected through the sleeve (20), the electromagnetic stirring device accommodation portion accommodating an electromagnetic stirring device therein while being radially arranged in a circumferential direction around the sleeve (20) (see Figure 21; and annotated Figure 32 of Shibata et al. below).


    PNG
    media_image1.png
    621
    624
    media_image1.png
    Greyscale

Shibata et al. fail to teach that the electromagnetic stirring device accommodation portion is opened at one end.
However, KR ‘034 discloses a die casting apparatus (abstract; and Figure 3), in which the die casting apparatus includes an electromagnetic stirring device accommodation portion that is installed adjacent the stirring portion of an electromagnetic stirrer (301) provided around the periphery of the sleeve (304) while having an opened end, for the purpose of facilitating installation and removal of the electromagnetic stirring device for fixing or correcting (see abstract; and annotated Figure 3 of KR ’034 below).


    PNG
    media_image2.png
    327
    624
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicant’s invention was made to incorporate another option of installing the electromagnetic device around the periphery of the sleeve via an opened end of the electromagnetic stirring device accommodation portion, as taught by KR ‘034, into the die casting apparatus disclosed by Shibata et al., in order to facilitate installation and removal of the electromagnetic stirring device for fixing or correcting (KR ‘034; abstract).
Regarding claim 2, and in addition to having a fixed die contacting the movable die (as applicable to independent claim 1 above), another embodiment of Shibata et al. discloses a lower plate connected to the fixed die (see Figures 39 and 40).
Regarding claims 3-5, the electromagnetic stirring device is arranged in the electromagnetic stirring device accommodation portion, wherein the electromagnetic stirring device has a metal core having a coil (7) wound thereon including a case to store and seal the metal core, with the electromagnetic stirring device being provided therein with a flow passage to allow a coolant (refrigerant) to flow therethrough (see Figure 21; and annotated Figure 32 of Shibata et al. above).

Response to Arguments
The examiner acknowledges the applicant’s amendment and replacement drawing sheets received by the USPTO on April 12, 2022.  The replacement drawing sheets overcome the prior objections to the drawings.  With the exception of the abstract not being provided on a separate sheet (see above section 1), the amendment overcomes prior objections to the abstract and specification.  Although the amendment to independent claim 1 overcomes the prior 35 USC 102(a)(1) rejection, a new 35 USC 103 rejection is applied in above section 4.  Claims 1-5 remain under consideration in the application.

Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection includes a new combination of references, and thus does not rely solely on the single reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In addition, the applicant is referred to the newly underlined portions in the above 35 USC 103 rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        April 28, 2022